119 Ga. App. 870 (1969)
169 S.E.2d 126
GAINES
v.
SHELDON SIMMS COMPANY, INC. et al.
44505.
Court of Appeals of Georgia.
Submitted June 2, 1969.
Decided June 26, 1969.
E. B. Shaw, for appellant.
Payne, Barlow & Green, William O. Green, Jr., for appellees.
FELTON, Chief Judge.
In this action by the buyer for damages for breach of a realty sale contract against the corporate seller, the corporate broker and an individual alleged to be president of both corporate defendants, the general allegation of the complaint, that plaintiff contracted with "the defendants," must yield to the contract itself, attached as an exhibit to the complaint, showing its execution merely by the corporate seller by its president. Williams v. Appliances, Inc., 91 Ga. App. 608 (4) (86 SE2d 632) and cit. Therefore, the trial court did not err in its judgment sustaining the motions to dismiss of the defendant corporate broker and the defendant individual. The judgment was correct even if the *871 complaint be construed as seeking equitable relief, since the Civil Court of Fulton County does not have equitable jurisdiction. Constitution, Art. VI, Sec. IV, Par. I (Code Ann. § 2-3901).
Judgment affirmed. Pannell and Quillian, JJ., concur.